


109 HR 6011 IH: Coordinated Youth Education,

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6011
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Osborne
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To authorize the Secretary of Education and the Secretary
		  of Labor to make grants to advance treatment, education, and employment
		  programs for youth with serious mental, psychological, behavioral, and
		  emotional difficulties, so that they may obtain professional assistance
		  necessary in order to be successful in their lives and contribute to the
		  economy, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Coordinated Youth Education,
			 Employment Training, and Residential Treatment Act of
			 2006.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)The United States
			 Surgeon General has reported that serious mental, psychological, behavioral,
			 and emotional difficulties affect 1 in 5 United States youth. Moreover,
			 according to the National Institute of Mental Health, no other illnesses affect
			 so many youths so seriously.
				(2)Youth who suffer
			 from serious mental, psychological, behavioral, and emotional difficulties,
			 including youth who have been abused and neglected, require specialized
			 treatment and care in order to live successful lives, benefit from education
			 and employment training, and avoid delinquent, criminal, or antisocial
			 behaviors. However, there are an insufficient number of effective treatment
			 programs for these youth.
				(3)As a consequence
			 of the unavailability of appropriate treatment options, youth throughout the
			 country with serious mental, psychological, behavioral, and emotional
			 difficulties remain in juvenile detention facilities and jails for long periods
			 waiting for treatment. These youth are in jeopardy of worsening mental and
			 psychological disorders as a consequence of their confinement. Moreover, even
			 though such confinement often provides no professional, clinically supervised
			 treatment, confinement is the most expensive placement for troubled youth short
			 of hospitalization.
				(4)Many youth
			 entering residential treatment programs for the first time have already
			 experienced the trauma of multiple placement disruptions and failures in
			 alternative levels of care. Requiring multiple placements prior to residential
			 treatment is predictive of poor outcomes, future disruptions, and problems
			 affecting a youth’s educational, emotional, and social growth.
				(5)Residential
			 treatment programs for youth with serious mental, psychological, behavioral,
			 and emotional difficulties, operated by professionally trained and supervised
			 personnel, provides for a caring, therapeutic, and cost effective approach that
			 serves the best interests of the youth. Residential treatment programs are
			 integral components of comprehensive systems of care promoting responsibility
			 and accountability and providing 24-hour care with professional counseling,
			 therapy, specialized education, and/or employment training under the
			 supervision of highly trained staff.
				(6)Residential
			 treatment programs operated by Boys and Girls Home and Family Services, Inc.
			 provide effective therapeutic and educational programs for youth suffering from
			 serious mental, psychological, behavioral, and emotional problems that
			 negatively affect their education and employability. Boys and Girls Home and
			 Family Services, Inc.’s mission of improving the lives of youth and families
			 includes providing youth with professional treatment and specialized education
			 and training so that youth can return to their communities, and avoiding long
			 term institutionalization while holding youth responsible and accountable. Such
			 residential treatment programs offer the potential to help numerous youth
			 throughout the country.
				(7)Lesser levels of
			 care for youth with serious mental, psychological, behavioral, and emotional
			 problems who require residential treatment can result in multiple failed
			 placements until the proper level of advanced treatment is provided. It is
			 estimated that more than one-third of first-time entrants into residential
			 treatment programs have had 11 or more prior placements, with almost 40 percent
			 coming from locked placements.
				(8)Since its founding
			 in 1892, Boys and Girls Home and Family Services, Inc. has proven to be a
			 trusted and successful provider of a full spectrum of services for youth and
			 families, in collaboration with Federal, State, and local agencies, courts,
			 schools, law enforcement, employment training agencies and employers,
			 faith-based groups, and other community based organizations. A not-for-profit,
			 501(c)(3) organization, Boys and Girls Home and Family Services, Inc. has
			 unique experience in operating small, medium, and large facilities and programs
			 to serve youth and families, particularly in rural areas. The organization has
			 demonstrated how to maximize cost efficiencies, and to pass those cost savings
			 on to other providers so as to sustain the viability of collaborative services.
			 The capability of Boys and Girls Home and Family Services, Inc. to sustain the
			 highest level of youth services, residential treatment, provides a solid
			 foundation for all lesser levels of care for youth.
				(9)The lengthy
			 detention and excessive, multiple placement of youth with serious mental,
			 psychological, behavioral, and emotional difficulties who are waiting for
			 treatment is a serious problem for the Nation. The costs to society of
			 detention and excessive, multiple placement of youth in need of residential
			 treatment are exorbitant. Efficient and experienced residential treatment
			 programs are needed to offer effective treatment, education, and training
			 opportunities for youth, with the hope that they may one day be reintegrated
			 into their communities.
				(10)Boys and Girls
			 Home and Family Services, Inc., offering services nationwide, is a leading
			 children, youth, and family service agency. The agency has a national
			 reputation for excellence and unique capabilities and experiences that assist
			 communities in designing and operating residential treatment programs to serve
			 youth with serious mental, psychological, behavioral, and emotional
			 difficulties. With adequate funding from the public and private sectors, Boys
			 and Girls Home and Family Services, Inc. can assist other agencies and
			 communities in implementing residential treatment programs to offer treatment,
			 specialized education and training, and hope for youth. The result will be an
			 improved ability for youth with serious mental, psychological, behavioral, and
			 emotional difficulties to obtain education and employment training in order to
			 lead fulfilling lives and contribute to society and the economy.
				(b)PurposesThe
			 purposes of this Act are as follows:
				(1)To further the
			 important objective of providing exceptional services for youth with serious
			 mental, psychological, behavioral, and emotional difficulties, through
			 residential treatment programs, specialized education and employment training,
			 and other appropriate levels of treatment, so that these youth may become
			 productive citizens to ensure a bright future for themselves and their
			 families.
				(2)To assist Boys and
			 Girls Home and Family Services, Inc. with the costs of establishing exceptional
			 residential treatment and specialized education and employment training
			 programs to address the needs of youth with serious mental, psychological,
			 behavioral, and emotional difficulties, their families and communities.
				3.Assistance for
			 Boys and Girls Home and Family Services, Inc
			(a)Assistance
			 authorizedUsing such funds as may be appropriated pursuant to
			 the authorization of appropriations in subsection (c), the Secretary of
			 Education and the Secretary of Labor shall make grants to Boys and Girls Home
			 and Family Services, Inc., to assist with the costs of establishing programs
			 and facilities for residential treatment, specialized education, and employment
			 training and other appropriate levels of service to youth with serious mental,
			 psychological, behavioral, and emotional problems, their families, and
			 communities.
			(b)Grant
			 requirementsTo receive grants under subsection (a), Boys and
			 Girls Home and Family Services, Inc. shall submit to either the Secretary of
			 Education or the Secretary of Labor, or to both Secretaries, a proposal for the
			 use of the grant funds, which shall relate to establishing programs for
			 residential treatment, specialized education, and employment training and other
			 appropriate levels of service to youth who suffer from emotional and behavioral
			 difficulties, their families, and communities, with the objective of improving
			 the lives of youth, their families, and communities.
			(c)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of Education and the Secretary of Labor $15,000,000 to make grants
			 under this section. Amounts so appropriated shall remain available until
			 expended.
			
